ACCEPTED
                                                                                                  01-15-00544-CV
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             10/5/2015 3:48:14 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK


                             No. 01-15-00544-CV
                                                                              FILED IN
                          IN THE COURT OF APPEALS                      1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                       FOR THE FIRST DISTRICT OF TEXAS                 10/5/2015 3:48:14 PM
                                                                       CHRISTOPHER A. PRINE
                                                                               Clerk
                        TERRY NEFF AND IRON WORKERS
                          MID-SOUTH PENSION FUND,

                                                   Appellants,

                                              v.

         NICHOLAS F. BRADY, DAVID J. BUTTERS, WILLIAM E.
       MACAULAY, ROBERT B. MILLARD, ROBERT K. MOSES, JR.,
      ROBERT A. RAYNE, BERNARD J. DUROC-DANNER AND BRUCE
       M. MARTIN, AND WEATHERFORD INTERNATIONAL LTD., A
                       SWISS CORPORATION

                                                   Appellees.

                         From the 270th Judicial District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2010-40764

              UNOPPOSED MOTION IN SUPPORT OF PETER A. WALD’S
               UNOPPOSED MOTION FOR ADMISSION PRO HAC VICE



       Attorney Rebecca N. Brandt, counsel for Appellee Weatherford International Ltd.

(“Weatherford”) in the above-captioned appeal, files this Unopposed Motion in Support of Peter

Wald’s Unopposed Motion for Admission Pro Hac Vice pursuant to Tex. Gov’t Code § 82.0361

and Rule XIX of the Rules Governing Admission to the Bar of Texas, and respectfully shows the

Court as follows:



                                              1
        I am a practicing attorney and member in good standing with the State Bar of Texas. My

contact information is as follows:

Rebecca N. Brandt
State Bar No. 24062632
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, TX 77002
(713) 546-5400 (telephone)
(713) 546-5401 (facsimile)

        Non-resident attorney Peter Wald, who moves for admission in this proceeding pro hac

vice in an accompanying motion, will be associating with the undersigned as counsel for

appellee Weatherford should the Court grant these motions. The undersigned finds Mr.Wald to be

a reputable attorney and recommends that he be granted permission to participate in this appeal

before the Court.

        For the above reasons, attorney Rebecca N. Brandt requests that this Motion and the

accompanying Unopposed Motion for Admission Pro Hac Vice be granted, and that Peter Wald

be admitted to practice before this Court as counsel of record for appellee Weatherford until the

final resolution of this appeal.


 Dated:    October 5, 2015                    Respectfully submitted,
                                              LATHAM & WATKINS LLP


                                              By:    /s/ Rebecca N. Brandt
                                                     Rebecca N. Brandt
                                                     State Bar No. 24062632
                                                     LATHAM & WATKINS LLP
                                                     811 Main Street, Suite 3700
                                                     Houston, TX 77002
                                                     (713) 546-5400 (telephone)
                                                     (713) 546-5401 (facsimile)
                                                     rebecca.brandt@lw.com


                                               2
    Peter A. Wald (pro hac vice pending)
    LATHAM & WATKINS LLP
    505 Montgomery Street, Suite 2000
    San Francisco, CA 94111
    (415) 391-0600 (telephone)
    (415) 395-8095 (facsimile)
    peter.wald@lw.com


    Kevin H. Metz (pro hac vice pending)
    LATHAM & WATKINS LLP
    555 11th Street NW, Suite 1000
    Washington, DC 20004
    (202) 637-2200 (telephone)
    (202) 637-2201 (facsimile)
    kevin.metz@lw.com

    Marissa R. Boynton (pro hac vice pending)
    LATHAM & WATKINS LLP
    555 Eleventh Street NW, Suite 1000
    Washington, DC 20004 Telephone: (202)
    637-2200 Facsimile: (202) 637-2201
    marissa.boynton@lw.com

    Attorneys for Appellee Weatherford
    International Ltd.




3
                             CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for Appellee Weatherford International Ltd. received email

communications from Appellants’ counsel, regarding the subject matter of this Motion, and was

informed that there is no opposition to the granting of this Motion. Counsel for Appellees also

advised that they do not oppose this Motion.




                                                    /s/ Rebecca N. Brandt
                                                    Rebecca N. Brandt




                                                4
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2015, a true and correct copy of the foregoing

document was served in compliance with the Texas Rules of Appellate Procedure on the counsel

of record listed below.

James A. Reeder, Jr.                                Erik W. Luedeke
Jeffrey S. Johnston                                 ROBBINS GELLER RUDMAN
Stacy M. Neal                                       &DOWDLLP
Nicholas Shum                                       655 West Broadway, Suite 1900
Stephanie Miller                                    San Diego, CA 92101
VINSON & ELKINS LLP                                 VIA E-FILE AND E-MAIL
1001 Fannin St., Suite 2500
Houston, TX 77002                                   Noelle M. Reed
jreeder@velaw.com                                   Charles W. Schwartz
jjohnston@velaw.com                                 SKADDEN, ARPS, SLATE,
sneal@velaw.com                                     MEAGHER & FLOM LLP
nshum@velaw.com                                     1000 Louisiana Street, Suite 6800
smiller@velaw.com                                   Houston, TX 77002
VIA E-FILE AND E-MAIL                               noelle.reed@skadden.com
                                                    charles.schwartz@skadden.com
N. Scott Fletcher                                   VIA E-FILE AND E-MAIL
Elizabeth G. Myers
JONES DAY                                           Joe Kendell
717 Texas, Suite 3300                               Jamie J. McKey
Houston, TX 77002                                   KENDALL LAW GROUP, LLP
sfletcher@jonesday.com                              3232 McKinney A venue, Suite 700
egmyers@jonesday.com                                Dallas, TX 75204
VIA E-FILE AND E-MAIL                               jkendall@kendalllawgroup.com
                                                    jmckey@kendalllawgroup.com
Robert S. Bennett                                   VIA E-FILE AND E-MAIL
Ellen Kennedy
HOGAN LOVELLS US LLP                                George C. Aguilar
555 Thirteenth Street, NW                           ROBBINS ARROYO LLP
Washington, DC 20004                                600 B Street, Suite 1900
robert. bennett@hoganlovells.com                    San Diego, CA 92101
ellen.kennedy@hoganlovells.com                      gaguilar@robbinsarroyo.com
VIA E-FILE AND E-MAIL                               VIA E-FILE AND E-MAIL

                                                       /s/ Rebecca N. Brandt
                                                       Rebecca N. Brandt

Travis E. Downs III
Benny C. Goodman III
                                                5